360 F.2d 504
Vernon J. BOND, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 19281.
United States Court of Appeals District of Columbia Circuit.
Argued January 17, 1966.
Decided March 31, 1966.

Mr. Edward P. Taptich, Washington, D. C. (appointed by this court) for appellant.
Mr. Frank Q. Nebeker, Asst. U. S. Atty., with whom Mr. David G. Bress, U. S. Atty., was on the brief for appellee. Messrs. John A. Terry, Earl J. Silbert and Charles L. Owen, Asst. U. S. Attys., also entered appearances for appellee.
Before WRIGHT, TAMM and LEVENTHAL, Circuit Judges.
PER CURIAM.


1
This case is controlled by our recent opinions in Tate v. United States, and Edelin v. United States, 123 U.S.App.D.C. ___, 359 F.2d 245, decided March 28, 1966.


2
In trials without a jury, with a court reporter in attendance, appellant was found guilty on six charges involving three alleged instances of unlawful entry and petit larceny, and was sentenced to a total of 1620 days. On March 10, 1965, the D. C. Court of Appeals granted appellant leave to appeal in forma pauperis and appointed counsel to represent him on appeal. On March 18, appointed counsel filed a very brief "report" to the D. C. Court of Appeals, setting forth appellant's contentions, and concluding, in language identical to that used by appointed counsel in Edelin, that there had been no denial of a "fair and impartial trial" to appellant. That report contains no analysis of any points that might be raised on appeal. On the same day the D. C. Court of Appeals, with no transcript or statement of proceedings and evidence before it, granted appointed counsel leave to withdraw, and revoked leave to appeal in forma pauperis. We granted appellant's motion for leave to appeal to this court on October 6, 1965.


3
The case is on all fours with Edelin, where, as here, appellant did not have the benefit of a transcript of trial proceedings on appeal, and did not receive adequate representation by appointed counsel acting as advocate rather than amicus curiæ.


4
The judgment of the D. C. Court of Appeals must be reversed and the case remanded for appointment of new counsel and preparation of a transcript of trial proceedings at the expense of the United States.


5
It is so ordered.